Title: From George Washington to William Livingston, 11 August 1782
From: Washington, George
To: Livingston, William


                  
                     Sir
                     Head Quarters 11th Augt 1782
                  
                  Your Excellencys Letter of the 29 July came to hand only the day before yesterday—The intention of confining the Flags to Dobbs ferry, was to prevent the disadvantages arising from the continual and unrestricted intercourse that was kept up with the Enemy from various parts of the Continent, and more particularly from Elizabeth Town.
                  I have no objection to your Excellency’s granting Passports to any of your Citizens under the circumstances you mention, being convinced that you will suffer no person to go in, whose character and views in going you are not perfectly acquainted with—With great regard I have the honor to be sir Your Excellencys Most Obedt Servt
                  
                     Go: Washington
                  
               